Citation Nr: 1535263	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the reduction of Department of Veterans Affairs (VA) disability compensation benefits for any period after October 1, 1980, was proper, under the provisions of 38 U.S.C.A. § 5313 (West 2014) and 38 C.F.R. § 3.665 (2014).

2.  Whether an amount in excess of $13,748.00 for retroactive compensation is due to the Veteran.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973.  

In April 1995, the North Little Rock, Arkansas, Regional Office (RO) granted serviced connection for a pulmonary disability and assigned a 30 percent rating, effective January 17, 1991.  The Veteran then filed a claim for an earlier effected date earlier than January 17, 1991 for the pulmonary disorder based upon clear and unmistakable error in a September 29, 1979, rating decision and perfected an appeal to the Board.  

A September 2006 Board decision denied the claim for an earlier effective date for service connection for a pulmonary disability, and found no clear and unmistakable error in a September 29, 1979, RO decision.

The Veteran appealed the September 2006 Board decision to the United States Court of Appeals for Veterans Claims.  In August 2009, the Court granted a Joint Motion to Terminate the Appeal as the parties came to a stipulated agreement.  The agreement held that an effective date of August 14, 1979, for a 30 percent rating for a pulmonary disability would be assigned and that the assignment of a 30 percent rating from August 14, 1979, through January 17, 1991 was not subject to appeal.  The Veteran also agreed that his pending appeal would be terminated as to all issues addressed in the September 2006 Board decision.  The Veteran was subsequently notified in October 2009 by the RO regarding the implementation of the retroactive award.  Additionally, the RO notified him that his VA compensation would be reduced from 30 percent to 10 percent due periods of incarceration from August 14, 1979, to January 17, 1991.  The RO also notified the Veteran of specific time periods from August 14, 1979, to January 17, 1991, where the Veteran was released for incarceration and then re-incarcerated.  The RO notified the Veteran that VA compensation would be reduced on the 61st day after incarceration for a felony.  

As the above development was being pursed and rendered, the Veteran submitted notification that he had been re-incarcerated as of January 7, 2008, and also noted that he understood that his compensation would be reduced according to 38 C.F.R. § 3.665 on the 61st day after confinement.

In May 2008, the Veteran filed correspondence claiming that the reduction of his benefits from 30 percent to 10 percent was unconstitutional as 38 C.F.R. § 3.665 did not reduce benefits for Veterans that were convicted and incarcerated for misdemeanors.  

In October 2008, the RO notified the Veteran by letter that the reduction in VA compensation benefits had been effectuated.  In December 2008, the Veteran filed a notice of disagreement with the October 2008 RO decision to reduce his VA compensation from 30 percent to 10 percent based upon 38 C.F.R. § 3.665.  In December 2008, the RO responded to the Veteran's notice of disagreement by notifying him about the Decision Review Officer appeal process and the traditional appeals process.  A July 2009 statement of the case denied the claim that a reduction of VA compensation benefits was not proper due to incarceration.  In September 2009, the Veteran filed a substantive appeal and again asserted constitutional clams.  

A January 2010, statement in support of a claim titled by the Veteran as a notice of disagreement, asserted that he should be awarded a payment with no reduction due to incarceration due to the September 2009 stipulated agreement and constitutional claims.  He claimed that he was owed $13,720.00 minus a previous overpayment amount he owed VA of $1,134.00, which would amount to a final sum of $12,586.00.  

In May 2011, the Veteran filed an additional notice of disagreement.  The Veteran claimed that the reduction in benefits from August 14, 1979, to January 17, 1991, were a violation of the September 2009 stipulated agreement.  

In November 2011, the Veteran selected DRO review of his claim.  

A June 2013 statement of the case denied the claim regarding reduction in benefits due to incarceration after October 7, 1980 and the claim that the Veteran was due unpaid benefits in excess of $13,748.00 for retroactive compensation. 
 
A June 2013 rating decision determined at a reduction from 30 percent to 10 percent due to incarceration prior to October 7, 1980, was not valid and therefore granted a 30 percent rating from August 14, 1979, to October 7, 1980.  A subsequent letter from the RO notified the Veteran of the new benefits paid as directed by the June 2013 rating decision.  

In July 2013, the Veteran filed a substantive appeal and asserted that the reduction of VA compensation benefits was unconstitutional and that he should have received a 60 notice letter regarding the reduction of the award granted in the September 2009 stipulation agreement.  


FINDINGS OF FACT

1.  The Veteran was incarcerated for a felony in a government facility from April 4, 1979, to November 19, 1982; from July 27, 1983, to August 23, 1984; from June 5, 1986, to January 4, 2006; and as of January 17, 2008.  

2.  The Veteran was correctly paid retroactive compensation in the amount of $13,748.00.


CONCLUSIONS OF LAW

1.  The reduction of the payment of the Veteran's disability compensation benefits during the periods of incarceration after October 1, 1980, was proper.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665 (2014).

2.  The criteria for payment of any additional, retroactive service-connected compensation reduced due to incarceration on a felony conviction have not been met.  38 U.S.C.A. §§ 5103, 5107, 5313 (West 2014); 38 C.F.R. § 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The regulations governing reductions contain their own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal are addressed more specifically below.  38 C.F.R. § 3.105(e) (2014).

A Veteran with a service-connected disability rated 20 percent or more and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony shall not be paid that compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends in an amount that exceeds 10 percent.  38 U.S.C.A. §§ 1114, 5313 (West 2014). 


Any person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.655(d) of this section beginning on the 61st day of incarceration.  VA will inform a person whose benefits are subject to the reduction of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  In addition, VA will also notify the person's dependents of their right to an apportionment if the VA is aware of their existence and can obtain their addresses.  However, no apportionment will be made if the Veteran or the dependent is a fugitive felon as defined in 38 C.F.R. § 3.655(n).   Compensation includes disability compensation under 38 U.S.C. 1151.  The term release from incarceration includes participation in a work release or halfway house program, parole, and completion of sentence.  A felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  The provisions of 38 C.F.R. § 3.655(a) are applicable to a Veteran who, on October 7, 1980, was incarcerated in a Federal, State, or local penal institution for a felony committed before that date, and remains incarcerated for a conviction of that felony as of December 27, 2001.  38 C.F.R. § 3.655 (2014).

Compensation benefits shall not be paid to any person who is incarcerated in a Federal, State, or local penal institution for a period in excess of sixty days for conviction of a felony.  In order for the statutory limitation to take effect and invoke withholding of compensation and pension benefits, four prerequisites must be established:  (1) incarceration (2) in a Federal, State, or local penal institution (3) in excess of 60 days, and (4) for conviction of a felony.  The first requirement of the statute that must be established is whether the veteran is incarcerated.  VAOPGPREC 10-2001 (2001), 66 Fed. Reg. 33309 (2001).

Analysis

In this case, the Veteran asserts a number of arguments that the Board will address in turn.

First, the Veteran asserts that the August 2009 stipulation agreement assigned the Veteran a 30 percent rating from August 14, 1979, to January 17, 1991 without a reduction for an incarcerated Veteran convicted of a felony pursuant to 38 C.F.R. § 3.665 (2014).  The Board finds that the August 2009 stipulation agreement only assigned an earlier effective date of August 14, 1979, through January 17, 1991, for a 30 percent rating and did not stipulate the Veteran's compensation would not be reduced by 38 C.F.R. § 3.665 or would not be affected by any other applicable laws or regulations.  Therefore, as there is no evidence to support the Veteran's contention as to the stipulation agreement, there is no basis to conclude that the August 2009 stipulation agreement allowed the Veteran to recoup an award without any reduction in payment while he was incarcerated.  The Board finds against the Veteran with respect to this argument.  The document of the stipulation agreement does not stipulate that the Veteran will be paid at the 30 percent rate.  The document stipulates that the Veteran will be assigned a 30 percent rating, effective August 14, 1979.  That 30 percent rating was properly assigned pursuant to the stipulation agreement.  Then, the rate of payment was properly reduced due to incarceration pursuant to 38 U.S.C.A. § 5313 (West 2014) and 38 C.F.R. § 3.665 (2014).  The Board finds that reduction in the rate of payment was not contrary to the stipulation agreement.

The Veteran's second argument is that there is no regulation stating that he should not receive the amount of his VA compensation reduced while incarcerated upon release.  Essentially, he contends that the amount not paid during incarceration should be paid at the release of incarceration.  Once again the Board finds that contention fails.  In fact, the regulation provides that the award rate of payment will be resumed the date of release from incarceration if VA receives notice within one year.  38 C.F.R. § 3.665(i) (2014).

Here, it is not disputed that the Veteran was incarcerated for a majority of the time from October 1, 1980, to January 17, 1999, in a Federal, State, or local penal institution, that it was in excess of 60 days and that it was based on conviction for a felony.  Therefore, the Veteran meets the criteria for reduction in payment of benefits based on incarceration.  38 C.F.R. § 3.665 (2014).  The regulation specifically provides that the amount of any increased compensation after October 1, 1980, will be subject to reduction in rate of payment due to incarceration.  38 C.F.R. § 3.665(j) (2014).

While the Veteran asserts that there was no statutory authority for not returning the money withheld during the Veteran's incarceration, the Veteran's argument rested in part that the reduction was unconstitutional, but otherwise did not make any argument for why the withheld money should be paid.  The pertinent regulation provides for resumption of the award following release from incarceration, but does not provide for payment of any retroactive award during the period for which the Veteran was incarcerated.  38 C.F.R. § 3.665(i) (2014).  That regulation was enacted pursuant to VA's rulemaking authority and mandate to prescribe rules and regulations that are necessary to carry out the laws administered by VA, to include for the manner and form of adjudications and awards.  38 U.S.C.A. § 501 (West 2014).

The Board's conclusion is further strengthened by a review of the legislative history of 38 U.S.C.A. § 5313, which indicated that that the primary purpose of the statute was to prevent duplication of governmental expenditures benefiting persons incarcerated in the United States who receive Veterans' benefits while being maintained by prisons that are publicly funded.  Congressman G.V. Montgomery, who was at the time Chairman of the House Committee on Veterans' Affairs, stated, "I do not see the wisdom of providing hundreds and thousands of dollars of tax free benefits to [incarcerated veterans] when at the same time the taxpayers of this country are spending additional thousands of dollars to maintain these same individuals in penal institutions."  126 Cong. Rec. 26,118 (1980).  Congressman Chalmers P. Wylie, a co-sponsor of the legislation, further commented that "[i]n the case of imprisonment, when a prisoner is being fully supported by tax dollars that fund the penal institution, it becomes ludicrous to continue payment of benefits designed to help the [incarcerated veteran] maintain a standard of living."  126 Cong. Rec. 26,122 (1980); VAOPGPREC 10-2001 (2001), 66 Fed. Reg. 33309 (2001). 

Thus, this legislative history clearly shows Congress' desire to limit the payment of disability compensation, which is intended to help support a Veteran to obtain food and shelter, when the government is being forced to pay for that Veteran's food and shelter by virtue of that Veteran having been incarcerated for the commission of a felony.  The Board acknowledges that there are exceptions to that general rule, such as when a Veteran is housed in a half-way house.  Likewise, the limitation imposed in 38 C.F.R. § 3.665 is generally not applicable when a Veteran is incarcerated in a foreign country.  However, none of the exceptions to the rule are present in this case. 

Here, the Veteran was clearly incarcerated in a government run facility for a felony conviction.  That is not in dispute.  Therefore, the plain language of 38 C.F.R. § 3.665 clearly directs that the Veteran be paid pursuant to 38 C.F.R. § 3.665(d), which for a Veteran who was rated 30 percent would receive the rate of compensation payable under 38 U.S.C. 1114(a), for a 10 percent rating during the time he was incarcerated.  

The Board finds that the statute states that a person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation, beyond the allotted amount.  38 U.S.C.A. § 5313(a) (West 2014).

This language of "shall not be paid...compensation...in an amount that exceeds," is strong and leaves no doubt that the money is not being held in escrow or to be repaid at release from incarceration, but rather is not due at time of release from incarceration.  To repay that compensation upon release would be a violation of that statute as the Veteran would be paid compensation in excess of the amount provided by the statue.  The implementing regulations are equally as strong, providing that compensation will not be paid.  38 C.F.R. § 3.655(2014).  Therefore, the Board finds that the Veteran's second argument as to why he should be paid the withheld amount of VA compensation upon release from incarceration is denied.

The Veteran's third assertion is that he did not receive notification of a reduction of the retroactive benefits granted in the August 2009 stipulation agreement that notified him of the reduction on the 61st day after incarceration and also allowed him the opportunity to present argument as to why the rating should not be reduced. 

The Board finds that the Veteran received adequate notice from the RO in a letter dated October 5, 2009, and the letter was also addressed to the Veteran's representative at the time, who was a private attorney.  That letter acknowledged the August 2009 stipulation agreement and provided the Veteran an award amount with payment start dates.  The RO also notified the Veteran regarding the withholding of benefits for an incarcerated veteran convicted of a felony and included the time periods for which reductions were applied due his incarceration.  The RO also made each reduction period begin on the 61st day of the Veteran's four periods of incarceration between August 14, 1979, and January 17, 1999.  The Veteran subsequently filed a notice of disagreement with the RO's decision in January 2010.  Therefore, the Board finds that Veteran's claim is without merit as he has asserted he was not notified of a reduction in rating due to incarceration or given 60 days before the reduction went into effect during periods of incarceration as the Veteran clearly filed a notice of disagreement with the RO's decision that notified him of the reductions of his VA compensation benefits.  Therefore, that claim is denied.

Finally, the Veteran asserts that the reduction of his benefits due to incarceration of a Veteran convicted of a felony is a violation of the Equal Protection Clause of the United States Constitution in that Veterans who are convicted of a misdemeanor and incarcerated for more than 60 days do not have their VA compensations reduced, and therefore due to the disparate treatment of a Veteran convicted of a misdemeanor and a Veteran convicted of a felon, the regulation at 38 C.F.R. § 3.665 and the statute at 38 U.S.C.A. § 5313 are unconstitutional.

Congress has decreed that "[t]he Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans."  38 U.S.C.A. § 511(a) (West 2014).  There are, however, limitations to that Congressional mandate.  Adjudication of the constitutionality of Congressional enactments has generally been found to be beyond the jurisdiction of administrative agencies.  Johnson v. Robison, 415 U.S. 361 (1974).  The United States Court of Appeals for Veterans Claims has also acknowledged that principle on a number of occasions.  Saunders v. Brown , 4 Vet. App. 320 (1993) (it has generally been thought that the adjudication of the constitutionality of congressional enactments is beyond the jurisdiction of administrative agencies, including the Board); Giantcaterino v. Brown, 7 Vet. App. 555 (1995) (Board may express an opinion on a constitutional claim but it is not required to do so).  Administrative agencies are entitled to pass on constitutional claims, but are not required to do so.  Plaquemines Port v. Federal Maritime Comm'n, 838 F.3d 536 (D.C. Cir. 1988).  The critical role for the administrative agency is to ensure that the necessary factual development has been undertaken to help a reviewing court resolve the constitutional issue. 

In the instant case, there are no factual matters in dispute.  Rather, the sole issue is a legal issue.  Here, the Board declines to express an opinion on the questions raised regarding the constitutionality of VA's statutory provisions in light of the equal proctection clause of the Fourteeth Amendment of the United States Constitution.  Neither 38 U.S.C.A. § 7104 (West 2014), which defines the jurisdiction of the Board, nor 38 U.S.C.A. § 5111(a) (West 2014), which defines the authority of the Secretary of VA, confers upon the Board jurisdiction to consider constitutional challenges to statutes enacted by Congress or implementing regulations promulgated by the Secretary.  Similarly, the Board does not have the jurisdiction or legal authority to ignore or rule unconstitutional a law, regulation, or precedential decision of the General Counsel.  Hornick v. Shinseki, 24 Vet. App. 50 (2010).  The Board recognizes that constitutional challenges must first be made at the agency level to build a factual record or to resolve the dispute on other grounds.  Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).  However, the facts in this case have been presented, and they are not in dispute.  Although the Board has the ability to express an opinion on a constitutional claim, the Board has no jurisdiction to remedy a constitutional challenge of a law that is binding on the Board.  That challenge is more appropriately for the Veterans Court, which possesses the necessary jurisdiction for constitutional questions.  38 U.S.C.A. § 7261(a)(1), (a)(3)(B) (West 2014).  Therefore, the Board presumes the constitutionality of the statute in question and will proceed accordingly to apply the controlling statute and regulation.  Application of the extant statute and regulation result in a denial of the Veteran's claim that reduction in the rate of payment of compensation during his incarceration was improper.  Therefore, the appeal must be denied.

Entitlement to a Retroactive Award in Excess of $13,748

Initially, the Board notes that the Veteran was awarded $13,748.00 in retroactive benefits due to the August 2009 stipulation agreement that awarded an earlier effective date of August 14, 1979 for a 30 percent rating for a pulmonary disability.  A copy of a check from the United States Treasury made out to and endorsed by the Veteran in that amount has been associated with the claims file.

The Board finds that the Veteran's argument concerning this claim is closely aligned with the Veteran's previous arguments that VA compensation should not have been reduced while he was an incarcerated convicted felon, and therefore he should be awarded the amount by which his compensation payments were reduced during periods of incarceration.  The Board finds that assertion was addressed previously in this decision.  The Board also finds it significant that a VA audit conducted in May 2013 established that the Veteran's amount of retroactive compensation should have amounted to $12,200.97 and found that the Veteran was overpaid by $1,547.00.  The RO determined that the overpayment was not the fault of the Veteran and therefore recoupment was not pursued.  That audit properly applied the applicable rates of pay and the statutorily required reduction in pay due to incarceration in determining the amount that was due to the Veteran based on the retroactive payment due to the stipulation agreement providing an earlier effective date.  The Board can find no evidence of record that would support the payment of any additional compensation.

Therefore the Board finds that the Veteran claim as to retroactive benefits in excess of $12,748.00 is not warranted.  Therefore, the claim for any additional payment of VA compensation benefits must be denied.


ORDER

The reduction of payment of VA disability compensation benefits for period of incarceration on and after October 1, 1980 was proper, under the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 and the claim is denied.

Entitlement to payment of an amount in excess of $13,748.00 for retroactive compensation is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


